Exhibit 10.3
 
NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES ARE ALSO SUBJECT TO CERTAIN LOCK-UP AGREEMENT BY AND BETWEEN
THE COMPANY AND THE HOLDER ON THE DATE HEREIN.  THESE SECURITIES AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.
 
MARATHON PATENT GROUP, INC.
 
WARRANT
 

Warrant No. __  Dated:  January 29, 2015

 
Marathon Patent Group, Inc., a Nevada corporation (the “Company”), hereby
certifies that, for value received, DBD Credit Funding LLC or its registered
assigns (including permitted transferees, the “Holder”), as registered owner of
this warrant (the “Warrant”), is entitled to purchase from the Company up to a
total of 100,000 shares (as adjusted from time to time as provided in Section 9)
of Common Stock (as defined below), at an exercise price a price per share equal
to the lesser of (i) the closing bid price per share on the Trading Day
immediately preceding the date hereof and (ii) the average of the closing bid
price per share for the last thirty previous Trading Days preceding the date
hereof (as adjusted from time to time as provided in Section 9, the “Exercise
Price”), at any time and from time to time from and after the date hereof (the
“Initial Exercise Date”) to and including the fifth (5th) anniversary of the
date hereof (the “Expiration Date”), and subject to the following terms and
conditions.
 
1.  Definitions.  The capitalized terms used herein and not otherwise defined
shall have the meanings set forth below:
 
“Affiliate” of any specified Person means any other person or entity directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person.  For purposes of this definition, “control” means
the power to direct the management and policies of such Person or firm, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.0001 par value per
share.
 
“Eligible Market” means any of the New York Stock Exchange, the NYSE Amex or
Nasdaq (as defined below), and any successor markets thereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended
 
“Market Price” shall mean (i) if the principal trading market for such
securities is an exchange, the average of the last reported sale prices per
share for the last ten previous Trading Days in which a sale was reported, as
officially reported on any consolidated tape, (ii) if clause (i) is not
applicable, the average of the closing bid price per share for the last ten
previous Trading Days as set forth by Nasdaq or (iii) if clauses (i) and (ii)
are not applicable, the average of the closing bid price per share for the last
ten previous Trading Days as set forth in the National Quotation Bureau sheet
listing for such securities.  Notwithstanding the foregoing, if there is no
reported sales price or closing bid price, as the case may be, on any of the ten
Trading Days preceding the event requiring a determination of Market Price
hereunder, then the Market Price shall be determined in good faith after
reasonable investigation by resolution of the Board of Directors of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 


“Nasdaq” means the Nasdaq Global Market or Nasdaq Capital Market, and any
successor markets thereto.
 
“Other Securities” refers to any capital stock (other than Common Stock) and
other securities of the Company or any other Person which the Holder of this
Warrant at any time shall be entitled to receive, or shall have received,
pursuant to the terms hereof upon the exercise of this Warrant, in lieu of or in
addition to Common Stock.
 
“Person” means any court or other federal, state, local or other governmental
authority or other individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on any Eligible Market or (b) if the Common Stock is not then quoted
and traded on any Eligible Market, then a day on which trading occurs on the
Nasdaq Capital Market (or any successor thereto).
 
“Warrant Shares” shall initially mean shares of Common Stock and in addition may
include Other Securities and Substituted Property (as defined in
Section 9(e)(x)) issued or issuable from time to time upon exercise of this
Warrant.
 
2.  Registration of Warrant.   The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes.
 
3.  Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Appendix A duly completed and
signed, to the Company at its address specified herein.  Upon any such
registration and transfer, a new warrant in substantially the form of a Warrant
(any such new warrant, a “New Warrant”), evidencing the portion of this Warrant
so transferred shall be issued to the transferee and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Holder.  The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance by such transferee of all of
the rights and obligations of a holder of a Warrant.
 
4.  Exercise and Duration of Warrant.
 
(a)  This Warrant shall be exercisable, either in its entirety or for a portion
of the number of Warrant Shares, by the registered Holder at any time and from
time to time from and after the initial Exercise Date (as defined below) to and
including the Expiration Date.  At 5:00 P.M. New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value, and the Holder hereof shall have no right to
purchase any additional Warrant Shares hereunder.
 
(b)  A Holder may exercise this Warrant by delivering to the Company, in
accordance with Section 13, this Warrant, together with (i) an exercise notice,
in the form attached hereto as Appendix B (the “Exercise Notice”), appropriately
completed and duly signed, and (ii) (A) payment of the Exercise Price for the
number of Warrant Shares as to which this Warrant is being exercised pursuant to
a Cash Exercise (as set forth in Section 4(c) below) or (B) if available
pursuant to Section 4(d) below, by notifying the Company that this Warrant is
being exercised pursuant to a Cashless Exercise (as set forth in Section 4(d)
below), and the date such items are received by the Company is an “Exercise
Date.”  Execution and delivery of an Exercise Notice in respect of less than all
of the Warrant Shares issuable upon exercise of this Warrant shall result in the
cancellation of the original Warrant and issuance of a New Warrant evidencing
the right to purchase the remaining number of Warrant Shares.
 
(c)  Cash Exercise.  In the event the Holder has elected to pay the Exercise
Price in cash, it shall pay the Exercise Price by certified bank check payable
to the order of the Company or by wire transfer of immediately available funds
in accordance with the Company’s instructions (a “Cash Exercise”).
 
 
 
-2-

--------------------------------------------------------------------------------

 


(d)  Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, if, at any time a registration statement covering the resale of the
Warrant Shares that are the subject of the Exercise Notice by the Holder
pursuant to the Securities Act (the “Unavailable Warrant Shares”) is not
available for the resale of such Unavailable Warrant Shares, and the Company is
otherwise obligated to have a resale registration statement available for such
resale, the Holder may, in its sole discretion, exercise this Warrant in whole
or in part and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Exercise Price, elect
instead to receive upon such exercise the “Net Number” of shares of Common Stock
determined according to the following formula (a “Cashless Exercise”):
 

Net Number =    A × (B - C)   B  

 
For purposes of the foregoing formula,
 
A = the total number of shares with respect to which this Warrant is then being
exercised.
 
B = the weighted average price per share of the Common Stock (as reported by
Bloomberg) on the Trading Day immediately preceding the date of the Exercise
Notice.
 
C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
(e)  Except as otherwise provided for herein, this Warrant shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company by
virtue of the ownership hereof.
 
5.  Delivery of Warrant Shares.
 
(a)  Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three Trading Days after the Exercise Date) issue or cause to be
issued and deliver or cause to be delivered to the Holder, in such name or names
as the Holder may designate, a certificate for the Warrant Shares issuable upon
such exercise (the “Certificate”)bearing a legend in the following form:
 
THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY IS ALSO SUBJECT TO CERTAIN LOCK-UP
AGREEMENT BY AND BETWEEN MARATHON PATENT GROUP, INC. AND DBD CREDIT FUNDING LLC
DATED JANUARY 29, 2015.
 
The Holder, or any Person so designated by the Holder to receive the Warrant
Shares, shall be deemed to have become holder of record of such Warrant Shares
as of the Exercise Date.
 
(b)  Upon expiration of the Lock-Up Agreement by and between the Company and the
Purchaser dated as of the date hereof and following the delivery by the
Purchaser to the Company or the Company’s transfer agent of (i) a certificate
representing Warrant Shares, (ii) a seller’s representation letter substantially
in the form as attached hereto as Appendix A, (iii) a broker’s representation
letter substantially in the form attached hereto as Appendix B, the Company
shall promptly instruct its counsel to issue a legal opinion for the removal of
restrictive legend and instruct its transfer agent to deliver to such Purchaser
a certificate representing such Shares that is free from all restrictive and
other legends within three Trading Days of such legal opinion.
 
 
 
-3-

--------------------------------------------------------------------------------

 


(c)  Neither these securities nor the securities for which these securities are
exercisable have been registered with the Commission or the securities
commission of any state in reliance upon an exemption from registration under
the Securities Act, and, accordingly, may not be offered or sold except pursuant
to an effective registration statement under the Securities Act or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in accordance with
applicable state securities laws.  The Holder acknowledges and agrees that the
Warrant may be sold only pursuant to an applicable exemption from the
registration requirements of the Securities Act and that the Warrant Shares may
only be sold pursuant to an effective registration statement under the
Securities Act or in accordance with any applicable exemption from the
registration requirements of the Securities Act.
 
(d)  This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares.  Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.
 
(e)  The Holder covenants that it will not execute any purchases or sales,
including short sales, of any of the Company’s securities during the period
commencing with the date hereof and ending at such time as the end of the
Lock-Up Period (as such term is defined in that certain Lock-Up Agreement, by
and between Holder and the Company, dated as of the date hereof).
 
(f)  To the extent permitted by law, the Company’s obligations to issue and
deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.
 
6.  Charges, Taxes and Expenses.  Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue, delivery or
registration of any certificates for Warrant Shares or Warrant in a name other
than that of the Holder and that the Holder will be required to pay any tax with
respect to cash received in lieu of fractional shares.  The Holder shall be
responsible for all other tax liability of the Holder that may arise as a result
of holding or transferring this Warrant or receiving Warrant Shares upon
exercise hereof.
 
7.  Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company, at the sole expense of the Holder (such expenses, if any
imposed by the Company to be reasonable), shall issue or cause to be issued in
exchange and substitution for and upon cancellation hereof, or in lieu of and in
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested by the Company.
 
8.  Reservation of Warrant Shares.  The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from all taxes, liens, claims,
encumbrances with respect to the issuance of such Warrant Shares and will not be
subject to any pre-emptive rights or similar rights (taking into account the
adjustments and restrictions of Section 9 hereof).  The Company covenants that
all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued, fully paid and nonassessable.  The Company
will take all such action as may be necessary to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed or
quoted, as the case may be.
 
 
 
-4-

--------------------------------------------------------------------------------

 


9.  Certain Adjustments.  The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
(a)  Stock Dividends.  If the Company, at any time while this Warrant is
outstanding, pays a dividend on its Common Stock payable in additional shares of
Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, then in each such case the Exercise
Price shall be multiplied by a fraction, (A) the numerator of which shall be the
number of shares of Common Stock outstanding immediately prior to the opening of
business on the day after the record date for the determination of stockholders
entitled to receive such dividend or distribution and (B) the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after the distribution date of such dividend or distribution.  Any adjustment
made pursuant to this Section 9(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution; provided, however, that if following such record date
the Company rescinds or modifies such dividend or distribution, the Exercise
Price shall be appropriately adjusted (as of the date that the Company
effectively rescinds or modifies such dividend or distribution) to take into
account the effect of such rescinded or modified dividend or distribution on the
Exercise Price pursuant to this Section 9(a).
 
(b)  Stock Splits.  If the Company, at any time while this Warrant is
outstanding, (i) subdivides outstanding shares of Common Stock into a larger
number of shares, or (ii) combines outstanding shares of Common Stock into a
smaller number of shares, then in each such case the Exercise Price shall be
multiplied by a fraction, (A) the numerator of which shall be the number of
shares of Common Stock outstanding immediately before such event and (B) the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment pursuant to this Section 9(b)
shall become effective immediately after the effective date of such subdivision
or combination.
 
(c)  Reclassifications.  A reclassification of the Common Stock (other than any
such reclassification in connection with a merger or consolidation to which
Section 9(e) applies) into shares of any other class of stock shall be deemed:
 
(i)            a distribution by the Company to the holders of its Common Stock
of such shares of such other class of stock for the purposes and within the
meaning of this Section 9; and
 
(ii)            if the outstanding shares of Common Stock shall be changed into
a larger or smaller number of shares of Common Stock as part of such
reclassification, such change shall be deemed a subdivision or combination, as
the case may be, of the outstanding shares of Common Stock for the purposes and
within the meaning of Section 9(b).
 
(d)  Other Distributions.  If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) shares of any class of capital stock, (iii) rights or
warrants to subscribe for or purchase any shares of any class of capital stock
or (iv) any other asset, other than a distribution of Common Stock covered by
Section 9(a), (in each case, “Distributed Property”), then in each such case the
Exercise Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution (and the
Exercise Price thereafter applicable) shall be adjusted (effective on and after
such record date) to equal the product of such Exercise Price multiplied by a
fraction, (A) the numerator of which shall be Market Price on such record date
less the then fair market value of the Distributed Property distributed in
respect of one outstanding share of Common Stock, which, if the Distributed
Property is other than cash or marketable securities, shall be as reasonably
determined in good faith by the Board of Directors of the Company whose
determination shall be described in a board resolution, and (B) the denominator
of which shall be the Market Price on such record date; provided, however, that
if following the record date for such distribution the Company rescinds or
modifies such distribution, the Exercise Price shall be appropriately adjusted
(as of the date that the Company effectively rescinds or modifies such
distribution) to take into account the effect of such rescinded or modified
distribution on the Exercise Price pursuant to this Section 9(d).
 
(e)  Fundamental Transactions.  If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets or a majority of its stock acquired by a third
party, in each case in one or a series of related transactions, (iii) any tender
offer or exchange offer by another Person is completed pursuant to which all or
substantially all of the holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property or (iv) there shall
occur any merger of another Person into the Company whereby the Common Stock is
cancelled, converted or reclassified into or exchanged for other securities,
cash or property (in any such case, a “Fundamental Transaction”), then, as a
condition to the consummation of such Fundamental Transaction, the Company shall
(or, in the case of any Fundamental Transaction in which the Company is not the
surviving entity, the Company shall take all reasonable steps to cause such
other Person to execute and deliver to the Holder of this Warrant a written
instrument providing that:
 
 
 
-5-

--------------------------------------------------------------------------------

 


(x)           so long as this Warrant remains outstanding, upon the exercise
hereof at any time on or after the consummation of such Fundamental Transaction
and on such terms and subject to such conditions as shall be nearly equivalent
as may be practicable to the provisions set forth in this Warrant, this Warrant
shall be exercisable into, in lieu of Common Stock issuable upon such exercise
prior to such consummation, the securities or other property (the “Substituted
Property”) that would have been received in connection with such Fundamental
Transaction by a holder of the number of shares of Common Stock into which this
Warrant was exercisable immediately prior to such Fundamental Transaction,
assuming such holder of Common Stock:


(A)            is not a Person with which the Company consolidated or into which
the Company merged or which merged into the Company or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an Affiliate
of a Constituent Person; and


(B)            failed to exercise such Holder’s rights of election, if any, as
to the kind or amount of securities, cash and other property receivable in
connection with such Fundamental Transaction (provided, however, that if the
kind or amount of securities, cash or other property receivable in connection
with such Fundamental Transaction is not the same for each share of Common Stock
held immediately prior to such Fundamental Transaction by a Person other than a
Constituent Person or an Affiliate thereof and in respect of which such rights
of election shall not have been exercised (a “Non-Electing Share”), then, for
the purposes of this Section 9(e), the kind and amount of securities, cash and
other property receivable in connection with such Fundamental Transaction by
each Non-Electing Share shall be deemed to be the kind and amount so receivable
per share by a plurality of the Non-Electing Shares); and
 
(y)           the rights and obligations of the Company (or, in the event of a
transaction in which the Company is not the surviving Person, such other Person)
and the Holder in respect of Substituted Property shall be as nearly equivalent
as may be practicable to the rights and obligations of the Company and Holder in
respect of Common Stock hereunder.
 
Such written instrument shall provide for adjustments which, for events
subsequent to the effective date of such written instrument, shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 9.  The above provisions of this Section 9(e) shall similarly apply to
successive Fundamental Transactions.
 
(f)  Adjustment of Warrant Shares.  Simultaneously with any adjustment to the
Exercise Price pursuant to paragraphs (a) through (d) of this Section 9, the
number of Warrant Shares that may be purchased upon exercise of this Warrant
shall be increased or decreased proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the increased or decreased
number of Warrant Shares shall be the same as the aggregate Exercise Price
payable for the Warrant Shares immediately prior to such adjustment.
 
(g)  Calculations.  All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable.  The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(h)  Adjustments.  Notwithstanding any provision of this Section 9, no
adjustment of the Exercise Price shall be required if such adjustment is less
than $0.01; provided, however, that any adjustments which by reason of this
Section 9(h) are not required to be made shall be carried forward and taken into
account for purposes of any subsequent adjustment required to be made hereunder.
 
(i)  Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to
this Section 9, the Company will promptly deliver to the Holder a certificate
executed by the Company’s Chief Financial Officer setting forth, in reasonable
detail, the event requiring such adjustment and the method by which such
adjustment was calculated, the adjusted Exercise Price and the adjusted number
or type of Warrant Shares or other securities issuable upon exercise of this
Warrant (as applicable).  The Company will retain at its office copies of all
such certificates and cause the same to be available for inspection at said
office during normal business hours by the Holder or any prospective purchaser
of the Warrant designated by the Holder.
 
 
 
-6-

--------------------------------------------------------------------------------

 

(j)  Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including, without limitation, any granting of rights or warrants
to subscribe for or purchase any capital stock of the Company or any subsidiary
of the Company, (ii) authorizes, approves, enters into any agreement
contemplating, or solicits stockholder approval for, any Fundamental Transaction
or (iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall give the Holder notice thereof at
the same time and in the same manner as it gives notice thereof to the holders
of outstanding Common Stock; provided, however, that the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.
 
10.  Fractional Shares.  The Company shall not be required to issue or cause to
be issued fractional Warrant Shares on the exercise of this Warrant.  If any
fraction of a Warrant Share would, except for the provisions of this Section 10,
be issuable upon exercise of this Warrant, the Company shall make a cash payment
to the Holder equal to (a) such fraction multiplied by (b) the Market Price on
the Exercise Date of one full Warrant Share.
 
11.  Listing on Securities Exchanges.  The Company has agreed to list, and will
use its commercially reasonable efforts to maintain the listing of, the Warrant
Shares on Nasdaq consistent with the terms of the Subscription Agreement, dated
as of the date hereof, by and between the Company and Holder (the “Subscription
Agreement”).  In furtherance and not in limitation of any other provision of
this Warrant, if the Company at any time shall list any Common Stock on any
Eligible Market other than Nasdaq, the Company will use its commercially
reasonable efforts, at its expense, to simultaneously list the Warrant Shares
(and use its commercially reasonable best efforts to maintain such listing) on
such Eligible Market, upon official notice of issuance following the exercise of
this Warrant; and the Company will so list, register and use its commercially
reasonable best efforts to maintain such listing on any Eligible Market any
Other Securities, if and at the time that any securities of like class or
similar type shall be listed on such Eligible Market by the Company.
 
12.  Remedies.  The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate, and that such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.
 
13.  Notices.  Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be mailed by certified mail, return receipt requested, or by a
nationally recognized courier service or delivered (in person, by facsimile or
by email), against receipt to the party to whom such notice or other
communication is to be given.  Any notice or other communication given by means
permitted by this Section 13 shall be deemed given at the time of receipt
thereof. The address for such notices or communications shall be as set forth
below:
 
If to the Company:               Marathon Patent Group, Inc.
11100 Santa Monica Blvd., Ste. 380
Los Angeles, CA 90025


If to the Holder:                    As set forth on the signature page to the
Subscription Agreement.


Or such other address as is provided to such other party in accordance with this
Section 13.
 
14.  Warrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon a prompt written notice to the Holder, the Company may appoint a
new warrant agent.  Any Person into which any new warrant agent may be merged,
any Person resulting from any consolidation to which any new warrant agent shall
be a party or any Person to which any new warrant agent transfers substantially
all of its corporate trust or shareholders services business shall be a
successor warrant agent under this Warrant without any further act.  Any such
successor warrant agent shall promptly cause notice of its succession as warrant
agent to be mailed (by first class mail, postage prepaid) to the Holder at the
Holder’s last address as shown on the Warrant Register.
 
 
 
-7-

--------------------------------------------------------------------------------

 

15.  Exercise Limitations; Holder’s Restrictions.  The Company shall not effect
any exercise of this Warrant, and a Holder shall not have the right to exercise
any portion of this Warrant, pursuant to Section 15 or otherwise, to the extent
that after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other person or entity acting as a group together with the
Holder or any of the Holder’s Affiliates), would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (A) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company  subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its affiliates.  Except as set forth in the preceding sentence, for
purposes of this Section 15, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, it being acknowledged by the Holder that the Company is
not representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 15 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
an Exercise Notice shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 15, in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report, as the
case may be, (B) a more recent public announcement by the Company or (C) any
other notice by the Company or the transfer agent setting forth the number of
shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant.  The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 15, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this Section 15 shall continue to apply.  Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 15 to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Warrant.
 
16.  Miscellaneous.
 
(a)  This Warrant may be assigned by the Holder without prior written consent of
the Company.  This Warrant may not be assigned by the Company, except to a
successor in the event of a Fundamental Transaction.  This Warrant shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and assigns.  Subject to the preceding sentence, nothing in this
Warrant shall be construed to give to any Person other than the Company and the
Holder any legal or equitable right, remedy or cause of action under this
Warrant.  This Warrant may be amended only in writing signed by the Company and
the Holder and their successors and assigns.
 
(b)  The Company will not, by amendment of its governing documents or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder against impairment.  Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor upon exercise thereof, and
(ii) will take all such action as may be reasonably necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares on the exercise of this Warrant, free from all
taxes, liens, claims and encumbrances and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
 
 
 
-8-

--------------------------------------------------------------------------------

 

(c)  This Warrant shall be governed by and construed and enforced in accordance
with the laws of the State of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and Federal courts sitting in the
City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding that it is not personally subject to the
jurisdiction of any such court or that such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
(d)  Neither party shall be deemed in default of any provision of this Warrant,
to the extent that performance of its obligations or attempts to cure a breach
hereof are delayed or prevented by any event reasonably beyond the control of
such party, including, without limitation, war, hostilities, acts of terrorism,
revolution, riot, civil commotion, national emergency, strike, lockout,
unavailability of supplies, epidemic, fire, flood, earthquake, force of nature,
explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency, provided that such party gives the other party written
notice thereof promptly upon discovery thereof and uses commercially reasonable
best efforts to cure or mitigate the delay or failure to perform.
 
(e)  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(f)  In case any one or more of the provisions of this Warrant shall be deemed
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]













 
 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
MARATHON PATENT GROUP, INC.
 
 
 
 
By:      /s/ Doug
Croxall                                                              
Name: Doug Croxall
Title: CEO



[Signature Page To Warrant]


 
-10-

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
FORM OF ASSIGNMENT
 
(to be completed and signed only upon transfer of Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________________ the right represented by the within
Warrant to purchase _____________ shares of Common Stock of Marathon Patent
Group, Inc. to which the within warrant relates and appoints
__________________________ attorney to transfer said right on the books of
Marathon Patent Group, Inc. with full power of substitution in the premises.
 
Dated:____________                                                                           
(Signature must conform in all respects to name of Holder as specified on face
of the Warrant)
 
Address of Transferee:
 


 


 


In the presence of:


______________________________
 
 
 
 
-11-

--------------------------------------------------------------------------------

 

APPENDIX B
 
FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To:           Marathon Patent Group, Inc.
 
The undersigned is the Holder of Warrant No. [               ] (the “Warrant”)
issued by Marathon Patent Group, Inc., a Nevada corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.
 
 
1.
The Warrant is currently exercisable to purchase a total of _________ Warrant
Shares.

 
 
2.
The undersigned Holder hereby exercises its right to purchase _________ Warrant
Shares pursuant to the Warrant.

 
 
3.
The Holder intends that payment of the Exercise Price shall be made as:

 
 
a.
A “Cash Exercise” with respect to _________ Warrant Shares; and/or

 
 
b.
A “Cashless Exercise” with respect to __________ Warrant Shares.

 
 
4.
In the event that the Holder has elected a Cash Exercise with respect to some or
all of the Warrant Shares to be issued pursuant hereto, the Holder shall pay the
sum of $________ to the Company in accordance with the terms of the Warrant.

 
 
5.
Pursuant to this exercise, the Company shall deliver to the Holder _________
Warrant Shares in accordance with the terms of the Warrant

 
 
6.
Following this exercise, the Warrant shall be exercisable to purchase a total of
__________ Warrant Shares.

 
 
Dated:
____________                                                                       
Name of Holder:
 
(Print)                                                           
 
By:                                                           
 
Title:                                                           
 
(Signature must conform in all respects to name of Holder as specified on face
of the Warrant)
